Name: Council Decision 2014/776/CFSP of 7 November 2014 amending Decision 2010/413/CFSP concerning restrictive measures against Iran
 Type: Decision
 Subject Matter: international affairs;  Asia and Oceania;  criminal law
 Date Published: 2014-11-08

 8.11.2014 EN Official Journal of the European Union L 325/19 COUNCIL DECISION 2014/776/CFSP of 7 November 2014 amending Decision 2010/413/CFSP concerning restrictive measures against Iran THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to Council Decision 2010/413/CFSP of 26 July 2010 concerning restrictive measures against Iran (1), and in particular Article 23 thereof, Whereas: (1) On 26 July 2010, the Council adopted Decision 2010/413/CFSP. (2) By its judgment of 4 June 2014 in Case T-67/12 (2), the General Court of the European Union annulled the Council's decision to include Sina Bank on the list of persons and entities subject to restrictive measures set out in Annex II to Decision 2010/413/CFSP. (3) Sina Bank should be included again on the list of persons and entities subject to restrictive measures, on the basis of a new statement of reasons. (4) By its judgments of 3 July 2014 in Cases T-155/13, T-157/13 and T-181/13 (3), the General Court of the European Union annulled the Council's decision to include Babak Zanjani, Sorinet Commercial Trust Bankers, and Sharif University of Technology, respectively, on the list of persons and entities subject to restrictive measures set out in Annex II to Decision 2010/413/CFSP. (5) Babak Zanjani, Sorinet Commercial Trust Bankers, and Sharif University of Technology should be included again on the list of persons and entities subject to restrictive measures, on the basis of a new statement of reasons. (6) Following the judgment of 28 November 2013 of the Court of Justice of the European Union in Case C-280/12 P (4), Fereydoun Mahmoudian and Fulmen are not included on the list of persons and entities subject to restrictive measures in Annex II to Decision 2010/413/CFSP. (7) Therefore, there are no longer grounds for keeping one entity on the list of persons and entities subject to restrictive measures set out in Annex II to Decision 2010/413/CFSP. (8) The identifying information in relation to three entities on the list of persons and entities subject to restrictive measures set out in Annex II to Decision 2010/413/CFSP should be amended. (9) Decision 2010/413/CFSP should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Annex II to Decision 2010/413/CFSP shall be amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Brussels, 7 November 2014. For the Council The President P. C. PADOAN (1) OJ L 195, 27.7.2010, p. 39. (2) Case T-67/12 Sina Bank v Council, judgment of 4 June 2014 (not yet reported). (3) Case T-155/13 Zanjani v Council, judgment of 3 July 2014 (not yet reported); Case T-157/13 Sorinet Commercial Trust Bankers Ltd v Council, judgment of 3 July 2014 (not yet reported); Case T-181/13 Sharif University of Technology v Council, judgment of 3 July 2014 (not yet reported). (4) Case C-280/12 P Council v Fulmen and Fereydoun Mahmoudian, judgment of 28 November 2013 (not yet reported). ANNEX I. The person and entities listed below shall be inserted in the list set out in Part I of Annex II to Decision 2010/413/CFSP: I. Persons and entities involved in nuclear or ballistic missile activities and persons and entities providing support to the Government of Iran. A. Persons Name Identifying information Reasons Date of listing 45. Babak Zanjani Date of birth: 12 March 1971 Babak Zanjani has provided support for the financing of transactions in Iranian crude oil conducted by the Iranian Ministry of Petroleum, which is designated by the EU. In addition, he has assisted the Central Bank of Iran and the National Iranian Oil Company (NIOC), which are also designated by the EU, to evade the EU's restrictive measures. He has been a facilitator for Iranian oil transactions and has made transfers of oil-related funds, notably through Naftiran Intertrade Company (NICO) and Hong Kong Intertrade, which are controlled by the Iranian Government and also designated by the EU. In addition, he provided essential services to the Iranian Revolutionary Guard Corps (IRGC) by enabling transfers of funds for the benefit of Khatam al-Anbiya, an IRGC-owned company subject to UN and EU sanctions. 8.11.2014 B. Entities Name Identifying information Reasons Date of listing 8. Sina Bank No. 187, Avenue Motahhari Ave., Teheran, 1587998411, Iran Tel: (+9821) 88532434-7, (+9821) 88532434-6 E-mail: infor@sinabank.ir Website: http://www.sinabank.ir/ Sina Bank is controlled by the Mostazafan Foundation, a major Iranian parastatal entity directly controlled by the Supreme Leader, and which has an 84 % shareholding in Sina Bank. It provides financial services to the Mostazafan Foundation and its group of subsidiary units and companies. Accordingly, Sina Bank provides financial support to the Government of Iran through the Mostazafan Foundation. 8.11.2014 156. Sorinet Commercial Trust Bankers Ltd. (SCT) (a.k.a.: SCT Bankers; SCT Bankers Kish Company (PJS); SCT Bankers Company Branch; Sorinet Commercial Trust) Sorinet Commercial Trust Bankers, Sadaf Tower, 3rd Floor, Suite No. 301, Kish Island, Iran Sorinet Commercial Trust Bankers, No.1808, 18th Floor, Grosvenor House Commercial Tower, Sheikh Zayed Road, Dubai, UAE, P.O. Box 31988 Tehran branch: Reahi Aiiey, First of Karaj, Maksous Road 9, Tehran, Iran. SWIFT codes: SCERIRTH KSH (Kish Island branch), SCTSAEA1 (Dubai branch), SCERIRTH (Tehran branch) Alternative address for Kish Island branch: Kish Banking Fin Activities Centre, No 42, 4th floor, VC25 Alternative addresses for Dubai branch: (1) SCT Bankers Kish Company (PJS), Head Office, Kish Island, Sadaf Tower, 3rd floor, Suite 301, P.O. Box 87. (2) Sheykh Admad, Sheykh Zayed Road, 31988, Dubai, Port, Kish Island. Tels: 09347695504 (Kish Island branch) 09347695504/97-143257022-99 (Dubai branch) 09347695504 (Tehran branch) Emails: info@sctbankers.com zanjani@sctbankers.com Sorinet Commercial Trust Bankers Ltd. is controlled by Babak Zanjani, who is designated for providing financial support to the Government of Iran by facilitating oil payments on its behalf. 8.11.2014 161. Sharif University of Technology Azadi Ave/Street, PO Box 11365-11155, Tehran, Iran, Tel: +98 21 66 161 Email: info@sharif.ir Sharif University of Technology (SUT) has a number of cooperation agreements with Iranian Government organisations which are designated by the UN and/or the EU and which operate in military or military-related fields, particularly in the field of ballistic missile production and procurement. This includes: an agreement with the EU-designated Aerospace Industries Organisation for inter alia the production of satellites; co-operating with the Iranian Ministry of Defence and the Iranian Revolutionary Guards Corps (IRGC) on smart boat competitions; a broader agreement with the IRGC Air Force which covers developing and strengthening the University's relations, organisational and strategic cooperation; SUT is part of a 6-university agreement which supports the Government of Iran through defence-related research; and SUT teaches graduate courses in unmanned aerial vehicle (UAV) engineering which were designed by the Ministry of Science among others. Taken together, these show a significant record of engagement with the Government of Iran in military or military-related fields that constitutes support to the Government of Iran. 8.11.2014 II. The entries for the entities set out in Part I of Annex II to Decision 2010/413/CFSP listed below are replaced by the following entries: I. Persons and entities involved in nuclear or ballistic missile activities and persons and entities providing support to the Government of Iran. B. Entities Name Identifying information Reasons Date of listing 27. Power Plants' Equipment Manufacturing Company (Saakhte Tajhizate Niroogahi) No. 10, Jahanara Alley, after Hemmat Bridge, Abbaspour St. (previously called Tavanir), Tehran, Post Code 1435733161, Iran Subordinate to AEOI and Novin Energy (both designated under UNSCR 1737). Involved in the development of nuclear reactors. 26.7.2010 132. Naftiran Intertrade Company (a.k.a. Naftiran Trade Company) (NICO) (a) 5th Floor, Petropars Building, No. 35 Farhang Boulevard, Snadat Abad Avenue, Tehran, Iran Tel: +98 21 22372486; +98 21 22374681; +98 21 22374678; Fax: +98 21 22374678; +98 21 22372481 Email: info@naftiran.com (b) Suite 17, Burlington House, St. Saviours Road, St. Helier, Jersey, UK Subsidiary (100 %) of the National Iranian Oil Company (NIOC). 16.10.2012 133. Naftiran Intertrade Company Srl Avenue de la Tour-Haldimand, 6, 1009 Pully, Switzerland Tel: +41 21 3106565 Fax: +41 21 3106566/67/72 Email: nico.finance@naftiran.ch Subsidiary (100 %) of the Naftiran Intertrade Company Ltd. 16.10.2012 III. The entity listed below shall be deleted from the list set out in Part I of Annex II to Decision 2010/413/CFSP: 13. (a) Arya Niroo Nik